DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 19 MAY 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 MAY 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/618,295 filed on 17 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (DE102018100967.4 filed 17 January 2018) and the certified copy has been filed in application 16/250,679, filed 17 April 2019. 
Applicant’s Amendments
Applicant's response and amendments, filed 19 MAY 2022, are acknowledged. Applicant has cancelled claims 43 and 52 and amended claims 40 and 55. Claims 40-42, 44-50, and 53-58 are pending and under consideration.
Claim Status
Claims 1-39, 43, 51-52, and 59 are cancelled. Claims 40-42, 44-50, and 53-58 are pending. Claims 40 and 55 are amended. Claims 40-42, 44-50, and 53-58 are under consideration.
Claim Rejections - 35 USC § 103 – Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 40-50, 53-56 and 58 under 35 U.S.C. 103 as being unpatentable over Casati (2013), Sharpe (Sharpe, M., et al. Disease Models & Mechanisms, 2015; 8(4), 337-350), Gay (Gay, V., Arch Virol, 2012; 157, 217–223; cited in IDS filed on 5 September 2019), and Mock (Mock U, et al. 2012 Dec 1;23(6):408-15) is withdrawn in preference to the following rejection.
Casati – Sharpe—Gay—Mock–Dupré
Claims 40-50, 53-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2013), Sharpe (Sharpe, M., et al. Disease Models & Mechanisms, 2015; 8(4), 337-350), Gay (Gay, V., Arch Virol, 2012; 157, 217–223; cited in IDS filed on 5 September 2019), Mock (Mock U, et al. 2012 Dec 1;23(6):408-15) and Dupré (Dupré, L., et al. Molecular Therapy, 2004; 10(5), 903-915; cited in prior Office action in Prior Art Made of Record).
Casati is directed to an optimized protocol for the isolation of both CD8+ TN cells (CD4−CD62L+CD45RA+) and CD8+ TCM (CD4−CD62L+CD45RA−) for direct comparison of the immunological attributes and therapeutic efficacy of naïve (TN) and central memory (TCM) CD8+ T cells as a basis for clinical trials analyzing safety, in vivo persistence and clinical efficacy in cancer patients and to generate a more reliable and efficacious cellular product (Abstract, p. 1563). Casati teaches obtaining T cells (including CD8+ T cells from patients, Abstract and Materials and Methods; instant claim 50), stimulating (i.e. activating) with anti-CD3 and anti-CD28 antibodies, transducing with a virus expressing a transgene (mF5 retrovirus encoding an anti-Mart-1 T cell receptor (TCR), p. 1565, col. 1; p. 1567, col.1; instant claim 54) and expanding the transduced T cells expressing the transgene wherein the T cells exhibit a phenotype of CD45RA+ CD62L+ CCR7+ in transgene populations comprising naïve and central memory T cells (pp.1565-8 and Figs. 1 and 3 and Table 1; instant claim 58). Thus Casati teaches the general method steps of (a)-(d) of claim 40 in the same order which is a generally accepted protocol for generating modified T cells for ACT for treating cancer patients (Casati’s intended use, see also, for instance, Jensen et al. 2014; p. 130, final sentence; instant claims 48 and 55). Although Casati teaches the intended use for treating cancer patients in clinical trials and not specific species of cancer, before the time of filing, it was well known in the art that such clinical trials involve T cells transduced with genetically modified TCRs specific for melanoma antigens and treatment of melanoma (see, for instance, Sharpe, et al. 2015; p. 340, ¶1, and Table 1, p. 341; instant claim 49). Thus, Casati as evidenced by Sharpe teaches transduction of T cells with lentiviral/retroviral vectors (see Sharpe, p. 345 “Manufacturing Challenges” ¶2; instant claim 40) and imply a method of treatment as in claim 55. Further, Casati teaches transduction of CD8+ T cells without reference to viral titers (entire document).
Casati does not teach assessing a plurality of volumetric concentrations to determine the optimization of volumetric concentrations and/or optimization of transduction efficiency (TE) (or maximum average copy number) for a retroviral vector.
Gay teaches HIV-based lentiviral vectors (Abstract and Title) for transduction of T cells and a plurality of volumetric concentrations (i.e. a plurality of volume of virus and/or cell numbers) for determining the optimal viral titer for use in specific (suspension and adherent) cell lines (Fig. 1B) and in determining the maximum TE (Fig. 1C). Gay further teaches determination of maximum average copy numbers following transduction of T cells and demonstrates that a volumetric concentration for transduction can be determined (identified) such that for a given vector/virus transgene construct and cell-type (SupT1, a T cell line grown in suspension) a transduction parameters that yield a maximum average of both the quantity of transduced cells that express the transgene and a maximum average of the copy number of the integrated transgene without exceeding five copies of the integrated transgene in each of the transduced cells at a range of volumetric concentrations that are independent of viral titer (pp. 219-20, Figs. 1C and 2C; instant claims 40 (d)(v) and 46).
Gay demonstrates, what is well known in the art that a practitioner would vary the number or viruses or the number of cells and/or the number of viruses in a transduction mixture volume to determine TE (see for example, Gay, et al. Fig. 1 B-C, p. 219). Gay further teaches that TE and integrated viral copy numbers are variable (even when using the same vector) depending on cell types being transduced—with great variations in TE demonstrated between different cell lines in suspension, and between suspension and adherent cells in culture (see, for instance, Gay, et al. pp. 219 ¶2 - 220 ¶2, and Figs. 1B-C and 2C-D, and in T cells from individual donors, see also, for example, Casati, p. 1571 ¶1, and Dupré, et al. p. 908 col. 2, ranges from 24 to 98% efficiency three donors in five independent experiments). Gay also teaches that TE is also variable for different viral vector constructs (see, for example, Gay, et al. p.217 ¶3 – p. 218 ¶2).  
Thus, in regard to claims 40-42, 44-45, 47 and 56 “a plurality of volumetric concentrations” which refers to changing i) cell number/volume, or ii) virus number/volume, or iii) both cells and virus numbers/volume, Gay teaches holding viral concentration/volume constant while changing cell# (hence varying cell#/volume) and assaying at two viral volumes (representative data given for one titer, Figure 1B), thus fulfilling claim interpretation (i) and/or (iii) above. Gay also teaches holding cell # constant (per different target cell type, respectively), and changing volume of virus (hence virus #/volume) (Figure 1C), thus fulfilling claim interpretation (ii) and/or (iii) above. Gay teaches volume and cell concentration ranges that anticipate the volumes and cell concentrations of claims 41, 42, 47, and 56, and also demonstrates how a practitioner would determine the optimal ranges for both viral volume and cell number in order to maximize TE for a viral vector/transgene construct/cell type transduction assay (Fig 1B-C).
 Gay also demonstrates how a practitioner would measure and identify a volumetric concentration for transduction that yields a maximum average of both TE and transgene copy #/cell wherein the maximum average copy number does not exceed 5/cell (method step (d)(v) of claim 40 and claim 46), for instance compare Fig. 1C and 2C for SUPT1 cells where integrated copy number reaches a max within 24 hours that remains less than 5/cell and where maximum TE (>90%) occurs at volumetric concentrations of ~100µL of virus (p. 219 Fig 1 and p. 221 ¶3 and Fig. 2). The determination of these parameters would be made in order to identify the preferred volumetric concentration for future transduction assays to generate desired levels of TE and integrated transgene copy number, and thus Gay supports method steps (c) and (d)(iii),(v) of claim 40.
Therefore, although “volumetric concentration” may be broad as to how it is determined in regard to virus number, cell number, and concentration of either or both in transduction mixtures, the prior art teaches how the ordinary artisan would transduce T cells, measure TE and identify a maximum average for a viral vector, transgene construct, cell type combination.  
With respect to further limitations in instant claims 41, 42, 47, and 56, Gay teaches how an artisan can adjust and determine parameters of transduction assays varying virus or cell concentrations to achieve desired outcomes. There is nothing critical in claimed ranges or volumes that cannot be provided or met through dilution or concentration of the virus number, cell number, or transduction mixture volume if required (Gay, pp. 219-222 and Figs. 1B-C and 2C-D). Furthermore, although Gay demonstrates determination of TE at various volumetric concentrations/viral titers/cell # in T-cell cell lines, Mock demonstrates what was well established in the prior art before the effective filing date (EFD), namely that an optimized TE may also be determined in primary PBLs (Fig. 1d) not just in cell lines as demonstrated by Gay. Although Mock demonstrates the concept in B cells, an artisan of ordinary skill in the art would at once envisage a similar application in T cells as these primary PBLs require similar general considerations in regard to collection, isolation, culture, activation, transduction, donor cell and vector variability and safety in regard to lentiviral/retroviral-mediated transduction in gene therapy. Furthermore, Dupré teaches the efficient transduction of primary T cells with lentiviral constructs for applications in ACT treatments (Abstract; and Fig. 6).
As Casati is directed to ACT and treatment of cancer patients in general and is not directed to specific vectors, disease, or ACT protocol, Casati does not provide optimization of any given parameters and demonstrates roughly less than 50% TE depending on the CD8+ T cell subset after 13-15 days expansion (p.1569, Fig. 4 a-b).  Gay and Mock are directed to optimization of TE and identifying integrated transgene copy numbers in T cells (and other cells; as per Gay) and in determining optimized TE in primary PBLs (as per Mock) for applications in gene therapy, and Dupré teaches efficient lentiviral transduction of primary patient T cells (Fig. 6) for applications in ACT treatments (Abstract). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gay, Dupré, and Casati, to determine the range of volumes of virus per volume transduction mixture (per cell concentration or at a set cell concentration) for maximizing TE in lentiviral transduced primary T cells (including CD8+ T cells obtained from a patient) to determine the volumetric concentration for efficient (and maximum) transduction of T cells with the virus expressing a (TCR) transgene for specific ACT applications (e.g. to treat a cancer patient with melanoma, as evidenced by Sharpe; instant claim 49). 
The person of ordinary skill in the art would have been motivated to optimize the transduction of activated T cells for expression of a transgene targeting a specific disease as per the teachings of Casati, Gay, Dupré, and Mock based on a desire to maximize and standardize TE (and/or measure and possibly limit the integrated transgene copy numbers due to safety concerns related to transgene insertion frequency and oncogenic potential; Cribbs, et al., see “Prior Art Made of Record” below, also demonstrates that one of ordinary skill in the art knows and can practice routine optimization of TE) in primary T cells for use in ACT therapy in individuals in need of treatment, e.g. in cancer patients (Sharpe and Dupré teach T cells obtained by the patient to be used in the patient, i.e. autologous T cells or T cells obtained by a donor/individual, i.e. allogenic T cells; instant claims 40, 44-46, 48). Accordingly, an artisan of skill in the art would employ the protocol for transducing T cells, known in the art and demonstrated in Casati and Dupré before the time of filing, and modify it as per Gay, for determining maximum average TE. An artisan would first (a) obtain donor T cells, (b) activate them for increasing transduction potential (a step not needed in Gay’s, immortalized T cells but demonstrated by Mock for primary B cells and Dupré for primary T cells, p. 911¶2), optimize for TE by (c) transducing the activated T cells (at various volumetric concentration), wherein the volumetric concentration was determined by obtaining primary PBLs/T cells, activating T cells, transducing with a plurality of volumetric concentrations, expanding, and determining the desired volumetric concentration based on TE and/or copy# (at various volumetric concentration), and identifying or determining the volumetric concentration that maximizes or optimizes TE (and/or controls for transgene copy#), in order to use that value for future transduction of T cells (using the same vector/transgene construct) for ACT therapy applications (i.e. in step (c) of claim 40. For the reproducibility of TE in a patient being treated for a disease, an artisan would first want to determine the conditions for optimal TE in (primary) T cells from the same patient prior to obtaining and transducing T cells for ACT treatment due to the high variability of TE in various donor cells cited above and as demonstrated in B cells by Mock.
The skilled artisan would have had a reasonable expectation of success, before the time of filing, in combining the teachings of Casati, Sharpe, Gay, Mock, and Dupré (Casati— Dupré) with expected results for optimizing TE in PBLs according to known methodologies as the prior art teachings provide such methodologies and are all directed to (retroviral/lentiviral) viral transduction for modifying primary lymphocytes for transgene expression for use in gene therapy/treating disease.
Therefore, in view of the teachings of Casati–Dupré, it would have been prima facie obvious to a person of ordinary skill in the art before the EFD of the instant application to arrive at the method of instant claim 40 for establishing a reproducible and/or optimized transduction protocol in primary T cells for use in ACT.
In regard to the further limitation of claim 53, claim 53 is a product-by-process claim. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
MPEP 2113(III.) states, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable.”
In regard to claim 53, Gay demonstrates that a skilled artisan possessed the knowledge before the effective filing date of the instant application to determine TE in any cell type, for any given vector, by changing the volume of virus added (Fig 1C) and/or the number of cells added to a given viral titer (Fig 1B), and could determine a TE that limits an integrated viral copy # to any number (Fig 2C) for any given vector, and/or cell type, over time of transduction. Thus a person of ordinary skill in the art would be able to determine as per the methodologies implemented and taught by Gay how to determine a specific volumetric concentration for generating a desired TE that limits the # of proviral integrations for any given vector in any desired cell type. There is no suggestion in the prior art that an artisan would be unable to do make such determinations in primary T cells as per the methodologies of Gay implemented in T cell lines and as demonstrated by Mock’s optimization of TE in primary PBL/B cells. Furthermore, the determination of a volumetric concentration whether determined by a method dependent on MOI/virus titer or a method independent of viral titer (based on volume of virus per fixed cell # as per Gay Fig 1C) and only dependent on a volumetric concentration would have been prima facie obvious to one of ordinary skill in the art as demonstrated by Gay and Mock in regard to determining variations of virus volume, and/or cell number, and/or viral titer to arrive at a desired volumetric concentration for method step 40 (c) that would provide a desired outcome as recited in method step 40 (d)(v) and the thus the optimization of TE could be achieved by determining the volumetric concentration in a method dependent or independent of viral titer with no expected difference in the ability to optimize TE.
The prior rejection of claim 57 under 35 U.S.C. 103 as being unpatentable over Casati – Sharpe – Gay – Mock as applied to claim 40 above, and further in view of Albrecht (Albrecht, J., et al. Cancer Immunology, Immunotherapy, 2011; 60(2), 235-248) and Rowbottom (Rowbottom, A. W., et al. Immunology, 1999: 98(1), 80–89) is withdrawn in preference to the following rejection.
Casati – Sharpe – Gay – Mock – Dupré – Albrecht – Rowbottom
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Casati – Sharpe – Gay – Mock – Dupré as applied to claim 40 above, and further in view of Albrecht (Albrecht, J., et al. Cancer Immunology, Immunotherapy, 2011; 60(2), 235-248) and Rowbottom (Rowbottom, A. W., et al. Immunology, 1999: 98(1), 80–89).
Casati – Sharpe – Gay – Mock – Dupré together teach the optimization of virus concentration (in a plurality of volumes/volumetric concentrations) for determining optimal maximum average TE for lentiviral transduction of primary T cells that render obvious the method steps of claim 40 as presented above an relied upon herein.
Casati – Sharpe – Gay – Mock – Dupré do not teach the expansion of transduced T cells in an interleukin cocktail including IL-7, -10, -12, -15, and -21. Casati teaches only the use of IL-2 during the expansion step. 
Albrecht and Rowbottom disclose that an artisan of skill in the art would know, before the time of filing, that generating specific subsets of T cells found effective for ACT treatment of cancer, especially leukemia, would involve expansion of T cells in the presence of cytokines that stimulate the desired differentiation, or maintain a more naïve phenotype, or limit expansion of unwanted subsets of T cells. For instance, Albrecht and Rowbottom teach that a practitioner interested in expanding T cell subsets that are skewed toward a clinically relevant phenotype for cancer treatment could use IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 (but not alone): IL-10 for priming T cells for expansion of CD8+ cells as taught by Rowbottom (Abstract, p.80; and/or for inhibiting expansion of CD4+ T cells, see Singh, A. K., et al. Infection and immunity, 2014; 82(10), 4092-4103) and combinations of IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 during expansion (but with constant presence of IL-21) for generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential and early differentiation phenotype as taught by Albrecht (p. 236 ¶2; p. 237 ¶2; p. 238 ¶1). Furthermore, Albrecht teaches specific motivations for inclusion of homeostatic proliferation γ-cytokines IL-2, IL-7, and IL-15 in CD8+ T cell cultures, as well as IL-12 substituting for Th1 help and priming naïve cells against leukemic antigens, and IL-21 for promoting development of antigen specific T cells (p. 236 ¶2; p. 237 ¶2; p. 238 ¶1; see also, Sharpe, et al. p.344 ¶5). 
Thus it would have been prima facie obvious to one of skill in the art, before the time of filing, to modify the method of Casati – Sharpe – Gay – Mock – Dupré with the teachings of Albrecht and Rowbottom to control and/or direct T cell differentiation during expansion and prior to ACT to maximize the clinical impact, for example, by generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential. The artisan would have a reasonable expectation of success in combing the teachings of the prior art as they are found in the same field as the instant application of adoptive T cell transfer for treating cancer and applications of gene therapy and because Albrecht and Rowbottom teach the use of these cytokines in the expansion media to control and/or direct T cell differentiation during expansion and prior to ACT to maximize the clinical impact. The cytokines would be expected to yield predictable results as provided by the prior art teaching. Thus, the invention of claim 57 would be obvious to one of ordinary skill in the art before the EFD of the application in view of the combined prior art teachings.
Response to Applicant’s Arguments
Applicant argues that the art teaches different approaches to enhance lentiviral transduction in primary B cells and in primary T cells and that Gay does not demonstrate that a skilled artisan possessed the knowledge before the effective filing date of the instant application to determine TE in any cell type, at least not in primary B cells as taught by Mock and not in primary T cells as taught by Cribbs. Rather, it is evident from the prior art, e.g., Mock and Cribbs, that an artisan would be unable to make volumetric concentration determinations in primary T cells without consulting the present invention (p. 9¶3; p. 10¶1).
Applicant’s arguments have been fully considered but are not found persuasive because the prior art clearly teaches, and common-sense dictates, that in order to determine TE (or integrated proviral copy numbers) in any given cell type (or target cell) one must first isolate that cell type (or target cells) for transduction. It is common sense that if the cell type is a primary lymphocyte the cell type must be obtained from an individual. As ACT involves the isolation of PBLs including primary T cells and/or B cells (see Casati, Sharpe, Mock, and Dupré cited above), it is clear that a methodology of obtaining primary T cells (per Casati, Sharpe, and  Dupré cited above; see also Jensen and Cribbs, Prior Art Made of Record) from an individual was widely practiced in the art, before the EFD of the instant application, and would be prima facie obvious to one of ordinary skill who wanted to determine TE (or integrated proviral copies per cell) in primary T cells for ACT to first obtain said cells. Furthermore, in view of the prior art presented above (i.e. Gay and Mock), the methodologies for determining a volumetric concentration for achieving optimized TE in any given cell type and/or a desired integrated proviral copy number in a target cell were known and practiced by those of ordinary skill in the art prior to the EFD of the instant application. Finally, Dupré (and Cribbs; see Prior Art of Record below) clearly teaches that primary T cells are routinely transducable with at least some lentiviral vectors and that one of ordinary skill in the art is able to determine which lentiviral vectors and which culturing and transduction methodologies are sufficient for clinically relevant TEs. This in combination with Gay and Mock who teach that one of ordinary skill in the art routinely practiced determination of a volumetric concentration for achieving optimized TE in and/or a desired integrated proviral copy number in a target cell (of choice) clearly indicate a reasonable expectation of success in using primary T cells as the target cell. (Furthermore, Cribbs also discloses, in addition to the teachings of Dupré, that even suboptimal centrifugation rates and/or culturing conditions are sufficient for transducing primary T cells with lentiviral vectors (see Prior Art Made of Record, below).
In regard to claim 57, applicant’s arguments have been fully considered but are not found persuasive because the prior art clearly teaches, and common sense dictates, that in order to determine TE (or integrated proviral copy numbers) in any given cell type (or target cell) one must first isolate that cell type (or target cells) for transduction. It is common sense that if the cell type is a primary lymphocyte the cell type must be obtained from an individual. As ACT involves the isolation of PBLs including primary T cells and/or B cells (see Casati, Sharpe, Albrecht, Rowbottom, and Mock, cited above), it is clear that a methodology of obtaining primary T cells (per Casati, Sharpe, Albrecht, and Rowbottom cited above; see also Jensen and Dupré, Prior Art Made of Record) from an individual was widely practiced in the art, before the EFD of the instant application, and would be prima facie obvious to one of ordinary skill who wanted to determine TE (or integrated proviral copies per cell) in primary T cells for ACT to first obtain said cells. Furthermore, in view of the prior art presented above (i.e. Gay and Mock), the methodologies for determining a volumetric concentration for achieving optimized TE in any given cell type and/or a desired integrated proviral copy number in a target cell were known and practiced by those of ordinary skill in the art prior to the EFD of the instant application. And Dupré (and Cribbs, Prior Art Made of Record, below) indicate that one of ordinary skill in the art can determine sufficient conditions for lentiviral transduction of primary T cells, indicating that primary T cells could be the target cell in methodologies for determining TE (or integrated proviral copies per cell) as taught by Gay and Mock.

In regard to secondary considerations, applicant also argues that results provided in the instant disclosure suggest that volumetric method may be more reliable than multiplicities of infection (MOI) method that relies on the virus titers determined e.g., using HEK293T cells, to compare the potency of different vector batches and to determine the optimal vector volume for clinical manufacturing of the genetically modified products in advanced stage clinical trials that require use of more than one vector batch.... Because there is no relationship between virus titer and volumetric concentration, the volumetric concentration method is advantageous over the multiplicities of infection (MOI) method that relies on the virus titers (p. 13 final ¶; emphasis extended).
Applicant’s arguments have been fully considered but are not persuasive because Gay and Mock demonstrate clear relationship(s) between volume and viral concentrations and art practiced methodologies for determination of “volumetric concentrations” for obtaining TE and/or integration of proviral copy# per cell desired by one of ordinary skill in the art before the EFD of the application. A practitioner would be able to determine volumetric concentrations for the desired TE or proviral integration number for any given lentiviral vector in primary T cells according to the teachings of the prior art in the absence of the teachings of the instant disclosure.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 40-42, 44-50, and 53-58 are rejected. No claims are allowed. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Jensen (Jensen, M.C. and Riddell, S.R. Immunol Rev, 2014; 257: 127-144) reviews adoptive T-cell therapy (ACT) is the ability to efficiently endow patient’s T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode high affinity tumor-targeting T-cell receptors (TCRs) or synthetic chimeric antigen receptors (CARs). 
  Cribbs (Cribbs AP, et al. Simplified production and concentration of lentiviral vectors to achieve high transduction in primary human T cells. BMC biotechnology. 2013 Dec;13(1):1-8; cited in Applicant’s Remarks filed on 19 MAY 2022) teaches that primary T cells are sufficiently transducable with lentiviral vectors under suboptimal centrifugation and/or various culturing conditions (see, for example, pp. 4-5 joining ¶ and Fig. 2A “second generation” lentiviral vectors in primary T cells before optimization; p. 5 ¶4 and 6; Fig. 3D; p. 6¶2; Fig. 4C-D; Fig. 5).
  Sharpe (Sharpe, M., & Mount, N. Dis Model Mech. 2015; 8: 337–50) reviews genetically modified T cells and their use in cancer therapy.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                              
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633